Citation Nr: 1103428	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-05 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a skin disability, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran had active military service from April 1968 to 
January 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2007 rating decision in which the RO denied service 
connection for a skin disability, to include as due to herbicide 
exposure.  The Veteran filed a notice of disagreement (NOD) in 
October 2007, and the RO issued a statement of the case (SOC) in 
December 2007.  The Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in February 2008.  

In March 2010, the Veteran testified during a Board video-
conference hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

In April 2010, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for additional 
development.  After accomplishing some of the requested action, 
the AMC continued to deny the claim (as reflected in a July 2010 
supplemental SOC (SSOC)), and returned the matter to the Board 
for further appellate consideration.  

For the reasons expressed below, the matter on appeal is being 
remanded to the RO, via the AMC, for additional development.  VA 
will notify the appellant if further action, on his part, is 
required.


REMAND

Unfortunately the Board finds that further RO action on the claim 
on appeal is warranted, even though such will, regrettably, 
further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

In this case, the Veteran asserts that he has had skin problems 
since service.  The report of his April 1968 induction 
examination reflects that his skin was normal, but he indicated 
that he had a history of "boils" on his Report of Medical 
History.  There are no treatment records for any skin problems 
during service.  The report of his January 1970 separation 
examination reflects that he had mild chronic acne of the back 
and neck.  On the Report of Medical History, he again indicated 
that he had a history of "boils."  

The Veteran has asserted that his current disability is related 
to exposure to herbicides (e.g., Agent Orange) during his 
military service.  As the Veteran had service in Vietnam during 
the Vietnam Era, he is presumed to have been exposed to 
herbicides, to include Agent Orange.  See 38 U.S.C.A. § 1116(f) 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  
The Board notes that if a veteran was exposed to herbicides and 
chloracne or other acneform disease consistent with chloracne 
becomes manifest to a degree of 10 percent or more within a year 
after the last date on which the Veteran was exposed to an 
herbicide agent during active military service, it will be 
service-connected even if there is no record of such disease 
during service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.307(a)(6)(ii); 38 C.F.R. 
§ 3.309(e).

During the March 2010 Board hearing, the Veteran said that he had 
boils between his thighs during service, which he thought was 
"jungle rot".  As a combat medic, he said that he treated this 
skin problem with topical ointments and creams, but has continued 
to have skin problems since service.  

The Board notes that as a layperson, the Veteran is competent to 
report on matters observed or within his or her personal 
knowledge, such as skin problems or boils.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Moreover, the Veteran is also competent to report a 
continuity of symptomatology.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  However, matters of diagnosis and etiology are 
generally within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although the 
Veteran was a combat medic, the record does not show that he is 
trained in the field of dermatology.  Hence, although he is 
competent to describe his symptoms, he is not competent to 
provide an opinion as to current diagnosis or etiology.  

In the April 2010 remand, the Board instructed the RO to arrange 
for the Veteran to undergo VA dermatology examination.  The 
examiner was asked to identify all current skin disabilities, 
specifying whether the Veteran currently has chloracne or other 
acneform disease consistent with chloracne.  With respect to each 
diagnosed skin disability (other than chloracne or other acneform 
disease consistent with chloracne), the examiner was asked to 
provide an opinion as to whether it is at least as likely as not 
(i.e., there is 50 percent or greater probability) that the 
disability had its onset in or is otherwise medically related to 
service.   

The report of the May 2010 VA examination reflects that the 
examiner diagnosed the Veteran with hidradenitis suppurativa 
(neck/groin/axillae) and Favre-Racouchot (cheeks and temples).  
The examiner opined that these skin disabilities were not caused 
by Agent Orange exposure and were not consistent with a diagnosis 
of chloracne.  The examiner, however, did not provide an opinion 
as to whether either of these disabilities had its onset in 
service.  Therefore, remand, consistent with Stegall, is 
warranted. 

Hence, the RO should arrange for further claims file review by 
the examiner who conducted the May 2010 VA examination to obtain 
a supplemental opinion, with supportive rationale based upon 
consideration of the claims file.  The VA examiner should clarify 
whether the Veteran's hidradenitis suppurativa and Favre-
Racouchot had its onset in service or is otherwise medically 
related to service.  The RO should arrange for the Veteran to 
undergo further dermatology examination only if the May 2010 VA 
examiner is unavailable or the requested opinion cannot be 
provided without an examination of the Veteran.

The Veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, may result in denial 
of the claim for service connection (as an original claim will be 
considered on the basis of the evidence of record.  See 38 C.F.R. 
§ 3.655 (2010).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant and 
death of an immediate family member.  Id.  If the Veteran fails 
to report to any scheduled examination, the RO must obtain and 
associate with the claims file copies of any notices of the date 
and time of the examination sent to the Veteran by the pertinent 
VA medical facility.

Prior to obtaining further medical opinion, to ensure that all 
due process requirements are met, and that the record before the 
examiner is complete, the RO should also give the Veteran another 
opportunity to present information and/or evidence pertinent to 
the claim on appeal.  The RO's letter to the appellant should 
explain that he has a full one-year period for response.  See 38 
U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2010) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-year 
notice period).  

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
(VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, 
identification of specific actions requested on remand does not 
relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested above, 
the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim for service connection for a skin 
disability.  The RO should explain the type 
of evidence that is the Veteran's ultimate 
responsibility to submit.

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO should 
notify the Veteran and his representative of 
the records that were not obtained, explain 
the efforts taken to obtain them, and describe 
further action to be taken.

3.  After all records and/or responses 
received are associated with the claims file, 
the RO should arrange for further claims file 
review by the examiner that conducted the May 
2010 VA dermatology examination to obtain a 
supplemental opinion.

The examiner should offer an opinion 
consistent with sound medical principles, as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the Veteran's hidradenitis 
suppurativa (neck/groin/axillae) and Favre-
Racouchot (cheeks and temples) had its onset 
in or is otherwise medically related to 
service.  In rendering the requested opinion, 
the examiner should specifically consider and 
discuss the January 1970 separation report 
indicating that the Veteran had mild chronic 
acne of the back and neck; the Veteran's April 
1968 and January 1970 Reports of Medical 
History noting that he had a history of 
"boils"; and the Veteran's assertions that he 
has had a history of boils and cysts between 
his thighs since service.  

If the May 2010 VA examiner is unavailable or 
the requested opinion cannot be provided 
without an examination of the Veteran, the RO 
should arrange for the Veteran to undergo a VA 
dermatology examination, by an appropriate 
physician at a VA medical facility, to obtain 
the above-requested opinion.  The entire 
claims file, to include a complete copy of 
this REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of the examination 
should include discussion of the Veteran's 
documented medical history and assertions. 
All appropriate tests and studies should be 
accomplished (with all results made available 
to the physician prior to the completion of 
his or her report) and all clinical findings 
should be reported in detail.

4.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the  
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for service connection 
for skin disability in light of all pertinent 
evidence and legal authority.  

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes citation to and discussion of 
all additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


